Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-6-2006

In re: CitX Corp Inc
Precedential or Non-Precedential: Precedential

Docket No. 05-2760




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"In re: CitX Corp Inc " (2006). 2006 Decisions. Paper 802.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/802


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                       No. 05-2760


                          In Re: CITX CORPORATION, INC.,
                                                Debtor

                            GARY SEITZ, Chapter 7 Trustee
                              for CitX Corporation, Inc.,
                                                      Appellant

                                             v.

                 DETWEILER, HERSHEY AND ASSOCIATES, P.C.;
                         ROBERT SCHOEN, C.P.A.



                       Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                          (D.C. Civil Action No. 03-cv-06766)
                        District Judge: Honorable James T. Giles


                                  Argued April 27, 2006

                    Before: AMBRO and FUENTES, Circuit Judges,
                             and IRENAS,* District Judge

                              (Opinion filed: May 26, 2006)

                   ORDER AMENDING PUBLISHED OPINION

AMBRO, Circuit Judge

              IT IS NOW ORDERED that the published Opinion in the above case filed


       *
         Honorable Joseph E. Irenas, Senior District Judge for the District of New Jersey,
sitting by designation.
May 26, 2006, be amended as follows:

              On page 10, bottom paragraph, first line, replace “on this claim” with “on
his malpractice claim”.

             On page 10, note 7, line three, replace the words “duty element” with
“duty-owed element”.

             On page 12, full paragraph, line four, replace “one million dollars” with
“$1,000,000”.

               On page 12, full paragraph, lines five and six, replace the sentence,
“Rather, it lessened CitX’s insolvency.” with “It did the opposite.”

               On page 12, full paragraph, line eleven, replace the sentence,
“This hardly deepened insolvency.” with “Insolvency decreased rather than deepened.”;
and insert the word “later” after the word “Any”.

              On page 12, third paragraph, line four, replace the word “backward” with
the words “through hindsight bias”.

             On page 13, lines four and five from the top of the page, replace “Put
another way” with “In any event”.

              On page 20, second paragraph, line nine, replace the word “holding” with
the words “interpreting Lafferty to hold”.

                                           By the Court,


                                           /s/ Thomas L. Ambro, Circuit Judge


Dated: June 6, 2006




                                              2